                                                        Notice Recipients
District/Off: 1126−8                           User: admin                             Date Created: 11/8/2019
Case: 16−81412−CRJ11                           Form ID: van002                         Total: 73


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          US Bank Trust N.A., as trustee of Bungalow Series F Trust
                                                                                                                          TOTAL: 1

Recipients of Notice of Electronic Filing:
ba          Richard M Blythe           Richard_Blythe@alnba.uscourts.gov
md          J. Thomas Corbett           jtom_corbett@alnba.uscourts.gov
aty         Adam C. Dauro            adauro@heardlaw.com
aty         Amanda Beckett            abeckett@rubinlublin.com
aty         Bradley Richard Hightower             brhightower@csattorneys.com
aty         Chad Wayne Ayres              cayres@wilmerlee.com
aty         Charles Paul Davis           pdavis@cpdlaw.com
aty         Daniel D Sparks           ddsparks@csattorneys.com
aty         Diane C Murray           ndbankruptcy@sirote.com
aty         Donald M Wright            dwright@sirote.com
aty         Eric J. Breithaupt         ebreithaupt@stites.com
aty         Evan Eberhardt          eeberhardt@jandllawfirm.com
aty         Goodman G. Ledyard              gledyard@pierceledyard.com
aty         Jackson E Duncan, III           jackson.duncan@mccalla.com
aty         Jacob Pippin Mauldin            jmauldin@rubinlublin.com
aty         Joe A. Joseph         jjoseph@burr.com
aty         Kelley Askew Gillikin            kelley.gillikin@revenue.alabama.gov
aty         Mark A Baker           mbaker@mtglaw.com
aty         Mary Martin Majors Mitchell              mary.mitchell@revenue.alabama.gov
aty         Michael McCormick              michael.mccormick@mccalla.com
aty         Ray Uhrig          ray@uhriglaw.com
aty         Richard E. O'Neal           USAALN.BANKRUPTCY@usdoj.gov
aty         S. Keith Eady         ecf@keitheady.com
aty         Stuart M Maples           smaples@mapleslawfirmpc.com
aty         Tazewell Shepard           taze@ssmattorneys.com
aty         Tazewell T Shepard            tshepard@ecf.axosfs.com
aty         Tazewell Taylor Shepard, IV             ty@ssmattorneys.com
aty         Thomas Benjamin Humphries                thumphries@sirote.com
                                                                                                                         TOTAL: 28

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael G. Dombrowski             200 Walker Avenue          Huntsville, AL 35801
cr          Progress Bank         c/o Chad W. Ayres           P. O. Box 2168        Huntsville, AL 35804
cr          Synovus Bank          c/o Christian & Small LLP           1800 Financial Center        505 N. 20th
            Street      Birmingham, AL 35203
cr          Liberty Community Association, Inc.            c/o Lueder, Larkin & Hunter, LLC          5900 Windward Parkway, Suite
            390       Alpharetta, GA 30005
cr          BANK OF AMERICA, N.A.                 c/o Pierce Ledyard, PC         P.O. Box 161389         Mobile, AL 36616
cr          Sevier County Bank           c/o Stuart M Maples         200 Clinton Ave West Ste 1000          Huntsville, AL 35801
cr          Tennessee Bank National Association            c/o Thomas W. Lawless           701 Broadway         Nashville, TN 37203
cr          First Tennessee Bank National Association            Special Assets Group         P.O. Box 28100        Nashville, TN
            37202
cr          Cornerstone Bank          c/o C. Paul Davis         Davis Law Firm, P.C.         2313 Market Place        Suite
            D        Huntsville, AL 35801
cr          Cobblestone Condominium Assoc.              c/o Ray Uhrig        2611 Artie St SW Suite 1         Huntsville, AL 35805
cr          First Commercial Bank, Division of Synovus Bank              % B. Hightower, D. Sparks         Christian & Small
            LLP        1800 Financial Center          505 North 20th Street         Birmingham, AL 35203
r           Kris Powell        Century 21 Meyer Real Estate            1585 C Gulf Shores Parkway          Gulf Shores, Al 36542
cr          Insolvency Section Internal Revenue Service           801 Broadway          MDP 146, Room 285           Nashville, TN
            37203
cr          SPECIALIZED LOAN SERVICING LLC                      8742 Lucent Blvd, Suite 300         Highlands Ranch, CO 80129
cr          PNL SV, LLC           % D. Sparks, B. Hightower           1800 Financial Center         505 N. 20th
            Street      Birmingham, AL 35203
aty         Tazewell T. Shepard          Sparkman, Shepard & Morris, P.C.           P. O. Box 19045         Huntsville, AL 35804
intp        BSI Financial Services          1425 Greenway Drive, Ste 400          Irving, TX 75038
op          Benjamin P Wilson           104 Jefferson Street        STE 100         Huntsville, AL 35801
cr          Breckenridge Association, Inc.          100 Brownsridge Lane          Madison, Al 35758
cr          U.S. Bank National Association as Trustee of Chalet Series III Trust          c/o SN Servicing Corporation         323 5th
            Street      Eureka, CA 95501
aty         Robert C Goodrich          Burr& Forman, LLP Nashville City Center             511 Union Street Suite
            2300        Nashville, TN 37219
smg         Richard Blythe         BA Decatur          P O Box 3045         Decatur, AL 35602
9005346     *American Express           Customer Service          P O Box 981535          El Paso, TX 79998

      Case 16-81412-CRJ11 Doc 787-1 Filed 11/08/19 Entered 11/08/19 15:22:06                                                     Desc
                      Notice of Hearing: Notice Recipients Page 1 of 2
9005349    *Cobblestone Condo Assn           P O Box 22116          Huntsville, AL 35814
9005350    *Cornerstone        2060 Mt Paran Rd Ste 100          Atlanta, GA 30327
9005366    *First Tennessee       c/o Jeanna McWilliams           511 Union St 5th Fl         Nashville, TN 37219
9005339    *Fulton County Tax Commissioner            141 Pryor St        Atlanta, GA 30303
9005340    *Gilmer County Tax Commissioner            1 Broad St Ste 105          Ellijay, GA 30540
9005352    *Legacy Mountain HOA            P O Box 10686          Knoxville, TN 37939
9005342    *Lynda Hall Tax Collector         Madison County Courthouse             100 Northside Sq         Huntsville, AL
           35801
9005356    *Philip G. Dombrowski          14007 Astalot Dr         Huntsville, AL 35814
9005367    *Piedmont Lending         c/o Chandler Doughty           P O Box 1578           Roswell, GA 30077
9005334    *Progress Bank and Trust         201 Williams Ave          Huntsville, AL 35801−4250
9005368    *Progress Bank and Trust         c/o Clint Kirkland        201 Williams Ave           Huntsville, AL 35801−4250
9005360    *Sevier County Bank         P O Box 5288          Sevierville, TN 37864−5288
9005369    *Sevier County Bank         c/o Jack Williams         P O Box 5288           Sevierville, TN 37864−5288
9005345    *Sevier County Trustee         125 Court Ave Rm 212W             Sevierville, TN 37862
9005362    *Synovus        Managed Assets          P O Box 105233           Atlanta, GA 30348
9005370    *Synovus        c/o Jeff Spielberger        P O Box 105233           Atlanta, GA 30348
9005363    *United Community Bank            558 Industrial Blvd        Ellijay, GA 30540
9005364    *USAA Federal Savings Bank            10750 McDermott Freeway              San Antonio, TX 78288−9876
9689108    MTGLQ Investors, L.P.          9990 Richmond Ave            Suite 400S          Houston, TX 77042
10161736   MTGLQ Investors, LP           P.O. Box 55004         Irvine, CA 92619−2708
10277490   U.S. Bank Trust National        323 Fifth Street        Eureka, CA 95501
                                                                                                                      TOTAL: 44




     Case 16-81412-CRJ11 Doc 787-1 Filed 11/08/19 Entered 11/08/19 15:22:06                                                  Desc
                     Notice of Hearing: Notice Recipients Page 2 of 2
